Case 8:19-cr-00228-PWG Document 83 Filed 08/18/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA *
*
v. * ~~ CRIMINAL NO. PWG-19-228
*
SEUN BANJO OJEDOKUN * ———File 7 ENTERED
, a ———L0D6zD _6U __recewen
Defendant. x
AT GREENBELT
CLERK U.S. D
GOVERNMENT’S EXHIBIT LIST ay DIBVRIGT OF MASA
Motions Hearing — August 18, 2020 sEPUre
Exh. # Description ID=d__| Admitted
| Compact disc (“CD”) containing audio recording of interview
I of defendant on April 25, 2019 Srher22y
Transcript of audio recording of interview of defendant on
la April 25, 2019 8/18/2020
Consent to Search Form (FD-26), signed by defendant on
2 | April 25, 2019 alB/2020
Phone Examination Preview Report Properties for cell phone
seized on April 25, 2019 erLbie020
4 Text messages sent and received on April 25, 2019 8/18/2020
5 Photograph of Defendant’s Residence 5626 S Indiana Ave 8/18/2020
6 Photograph of Defendant’s Residence 5626 S Indiana Ave 8/18/2020
7 Chart of Emails between co-conspirators 8/18/2020
8 Chart regarding email communications 8/18/2020

 

 

 

 

 
